                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KIM J. TOLEFREE,                                   Case No. 19-cv-02836-KAW
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Re: Dkt. No. 6
                                  10     COMMISSIONER OF SOCIAL
                                         SECURITY,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On May 29, 2019, the Court granted Plaintiff’s application to proceed in forma pauperis.

                                  14   (Dkt. No. 6.) the Court, however, explained that the complaint did not include all of the

                                  15   information contained in the court’s “Social Security Complaint for Judicial Review of Decision

                                  16   by Commissioner,” such as the last four digits of Plaintiff’s social security number. The Court

                                  17   therefore ordered Plaintiff to file the “Social Security Complaint for Judicial Review of Decision

                                  18   by Commissioner” by June 7, 2019.

                                  19          As of the date of this order, Plaintiff has not filed the complaint as required by the Court.

                                  20   Accordingly, the Court ORDERS Plaintiff to show cause, by June 24, 2019, why this case should

                                  21   not be dismissed for failure to comply with court orders by: (1) filing a completed “Social Security

                                  22   Complaint for Judicial Review of Decision by Commissioner,” and (2) explaining why Plaintiff

                                  23   failed to comply with the Court’s order.

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 17, 2019
                                                                                             __________________________________
                                  26                                                         KANDIS A. WESTMORE
                                  27                                                         United States Magistrate Judge

                                  28
